1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11   GREATER OCEANS, INC., a          )            CASE NO.: 2:20-cv-11340-FMO-PLA
     California Corporation,          )
12                                    )
                                      )            ORDER RE STIPULATED
13                    Plaintiff,      )            PROTECTIVE ORDER
                                      )
14             v.                     )
                                      )            Assigned to Judge:
15                                    )            Hon. Fernando M. Olguin
     ERIC THORSTENSON, an individual; )
16   and DOES 1-10, inclusive,        )            Discovery Matters, Magistrate Judge:
                                      )            Hon. Paul L. Abrams
17                                    )
                      Defendants.     )
18                                    )
19
20         Having considered the papers, and finding that good cause exists, the Parties’
21   Stipulated Protective Order is GRANTED.
22         IT IS SO ORDERED.
23
24   DATED:       June 30, 2021                    By:   _________________________
                                                         Honorable Paul L. Abrams
25                                                       United States Magistrate Judge
26
27
28
                                               1
     ORDER RE STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
